Citation Nr: 0934533	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied, in pertinent part, the 
Veteran's claim of entitlement to a TDIU.  The Veteran 
appealed that decision and the case was referred to the Board 
for appellate review.  

In July 2009 the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection is in effect for chronic lumbosacral 
strain with L4-5 diskectomy with current herniated L4-5 disc, 
evaluated as 60 percent disabling.

3.  The Veteran's service-connected chronic lumbosacral 
strain alone reasonably precludes him from securing and 
maintaining gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been 
reasonably met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations under the Veterans Claims 
Assistance Act of 2000 have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of 
letters from the RO to the Veteran dated April 2007 and April 
2008.  These letters notified the Veteran of the information 
and evidence needed to substantiate and complete his TDIU 
claim, including what part of that evidence hew as to provide 
and what part VA would attempt to obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
a discussion of the merits of the Veteran's appeal.

The Veteran contends that he is entitled to a TDIU because 
his service-connected chronic lumbosacral strain is so 
incapacitating that it precludes him from securing or 
maintaining gainful employment.

The Veteran's service-connected chronic lumbosacral strain is 
currently evaluated as 60 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5235-5243 (2009).  .

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a veteran is unemployable by reason of his or her 
service-connected disabilities, but he or she fails to meet 
the percentage standards set forth in § 4.16(c), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994). 

In determining whether the Veteran is entitlement to a TDIU, 
neither his non-service-connected disabilities not his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court has held that the central inquiry in 
determining whether a Veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the Veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

The medical evidence shows that the Veteran is significantly 
debilitated by his back disability.  A May 2007 VA 
examination report reflects that the Veteran was suffering 
from constant low back pain and that he was unable to walk 
more than a mile.  Pain on motion and tenderness was noted.  
When the examiner asked the Veteran about his employment 
history, the Veteran stated that he had retired in 2004 due 
to problems with his low back.  The examiner stated that 
there were significant negative effects on the Veteran's 
daily activities, including severe restrictions on chores, 
exercise, sports and recreations; moderate effect on shopping 
and traveling; and mild impact on bathing and dressing.

Other VA treatment records from between January 2008 and May 
2008 reflect continued treatment for chronic pain due to the 
Veteran's lumbosacral strain.  These show he was taking 
prescriptions that included Hydrocodone, Oxycodone, Tramadol, 
Zolmitriptan and Lortab and indicate that the Veteran had at 
one time utilized a spinal cord stimulator system, but this 
was removed in November 2007.  Since then the Veteran 
expressed having worsening pain in his low back, including 
severe breakthrough pain.  

At the time of a May 2008 VA psychology consultation, the 
examiner noted that the Veteran had been referred there from 
a pain clinic for an evaluation to rule out psychological 
contraindications for a re-implantation of a spinal cord 
stimulator system.  During that examination the Veteran 
reported difficulty sleeping, increased anxiety, mood 
disturbances, body twitching, sweating, increased social 
isolation and intimacy issues all associated with his back 
pain.  The Veteran indicated that he was using Trazadone and 
Pramipexole and that while he is able to sleep an average of 
5 hours a night he is ultimately awakened by his pain.  The 
examiner noted that during the interview the Veteran required 
a cane to ambulate, twitched and fidgeted during the session, 
and complained of serious "breakthrough pain."  The 
examiner found that the Veteran had pain disorder associated 
with both psychological factors and a general medical 
condition.  He referred to the Veteran's intervertebral disc 
syndrome, lumbar post laminectomy syndrome, sacroiliac 
disease, lumbar radiculopathy and cervical degenerative 
disease.  

Several statements from the Veteran, including both written 
and oral statements made during the Veteran's hearing before 
the undersigned Veterans Law Judge indicate that the Veteran 
is in severe pain and requires a cane to ambulate.  The 
Veteran also stated that he had done everything in his power 
to remain gainfully employed for as long as possible, but 
that he is no longer able to do so.  

In addition, the Veteran provided a letter from his private 
pain management physician, who stated that the Veteran was 
being treated for chronic pain generated by the continuing 
degeneration of his spine.  He stated that the process was 
irreversible and that based on examination and imaging 
studies, he did not consider the Veteran a candidate for 
employment.

A review of multiple VA Form 21-4192's submitted by the 
Veteran indicates that he has attempted work with several 
different employers in the previous few years.  Genuine Parts 
Co/Napa Auto Parts advised VA that the Veteran was employed 
with them from March 1980 to November 2004 performing office 
work.  Reason for termination of employment was identified as 
"dishonesty-falsifying company records."  Car Max advised 
VA that the Veteran worked there from July 2005 to April 2006 
as a Sales Associate.  Reason for termination was identified 
as "voluntarily quit."  Zenith Logistics/Zenith Freight 
advised VA that the Veteran was employed with them from April 
2006 to July 2006 as a Manager of Warehouse Operations.  
Reason for termination was identified as "warehouse 
operation was closed."  American Income Life advised VA that 
the Veteran was employed with them from October 2006 to June 
2007 in Insurance Sales as an independent contractor.  No 
reason for termination was provided.  

Based on a longitudinal review of the record, the Board finds 
that the preponderance of the evidence reasonably supports 
granting entitlement to TDIU.  As noted elsewhere, service 
connection is in effect for chronic lumbosacral strain, 
evaluated as 60 percent disabling.  This meets the schedular 
criteria for entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  
The evidence also indicates that the Veteran's service-
connected chronic lumbosacral strain reasonably precludes him 
from securing or maintaining substantially gainful 
employment. 

ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


